—Proceeding pursuant to CPLR article 78 to review a determination of the respondent New York State Public Employment Relations Board dated March 21, 1994, which affirmed a decision of an Administrative Law Judge dated September 12, 1993, finding that the petitioner had violated Civil Service Law § 209-a (1) (a) and (c).
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with one bill of costs payable to the respondent and the intervenor, the counterclaim for enforcement is granted, and the petitioner is directed to comply with the determination dated March 21, 1994.
The determination of the New York State Public Employment Relations Board that the petitioner, the County of Nassau, had violated Civil Service Law § 209-a (1) (a) and (c) by improperly eliminating an employee’s position with the Department of Probation because he was using employee organization leave is supported by substantial evidence (see, CPLR 7803 [4]; Matter of Uniondale Union Free School Dist. v Newman, 167 AD2d 475). O’Brien, J. P., Copertino, Pizzuto and Joy, JJ., concur.